Citation Nr: 1448008	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  08-31 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an increased disability rating for residuals of postoperative pilonidal cyst in excess of 10 percent prior to February 9, 2013.

2. Entitlement to an increased disability rating for residuals of postoperative pilonidal cyst in excess of 20 percent from February 9, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1974 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which continued a 10 percent disability evaluation for residuals of postoperative pilonidal cyst.

In a January 2012 Board decision, the increased rating claim was remanded for further evidentiary development.  In February 2013, the RO increased the assigned disability rating to 20 percent, effective February 9, 2013.  The agency of original jurisdiction denied an increased disability rating for residuals of postoperative pilonidal cyst in excess of 20 percent in a February 2013 supplemental statement of the case.  The Veteran has not expressed satisfaction with the increased evaluation.  This case thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated). 

In February 2012, the Veteran submitted VA Form 21-22a (Appointment of Individual as Claimant's Representative) appointing Ms. C.M.N as his representative.  In a March 2012 letter, the RO notified the Veteran that there were inconsistencies in the VA Form 21-22a and that Ms. C.M.N was not an accredited representative recognized by VA.  The RO further informed the Veteran that VA will continue to recognize Disabled American Veterans (DAV), who previously represented the Veteran, as his representative unless he submitted a properly filed VA Form 21-22a with an accredited representative.  The Veteran did not respond.  The Board notes that the DAV subsequently filed documents on the Veteran's behalf.  See IHP dated September 2014.  Accordingly, the Board finds that the Veteran is currently represented by the DAV.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

Here, the Veteran contends that his service-connected disability is more disabling than the currently assigned 10 percent and 20 percent evaluations reflect.  For the reasons expressed below, the Board finds that the claim of entitlement to an increased disability rating for residuals of postoperative pilonidal cyst must be remanded for further development.  

The Veteran was most recently afforded a VA examination in February 2012.  At that time, the February 2012 examiner documented the Veteran's current report of his postoperative pilonidal cyst symptomatology.  Specifically, the Veteran indicated that the cyst caused him constant pain and bleeding.  Additionally, he stated that his cyst becomes very irritated with bowel movements.  The examiner noted that the Veteran requires padding to limit bleeding and occasional fecal incontinence.  Upon physical examination, the examiner stated "irregular scarring likely associated with pilonidal cyst as well as repair of anal fistula and causes limitation of anal sphincter competence."  See VA examination report dated February 2012. 

Critically, the evidence of record is unclear concerning whether the impairment of the Veteran's anal sphincter competence is a manifestation of the Veteran's service-connected postoperative pilonidal cyst.  Accordingly, a VA medical opinion is needed to address whether the impairment of the anal sphincter, noted in the February 2012 examination, is caused by or aggravated by the service-connected pilonidal cyst disability.  Moreover, to ensure that the record reflects the current nature and extent of the service-connected postoperative pilonidal cyst a contemporaneous examination is needed.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); & Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  The examination conducted pursuant to this Remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the current severity of the symptoms associated with the postoperative pilonidal cyst.  Additionally, the examiner should address the question of whether the noted impairment of anal sphincter competence is caused by or aggravated by the service-connected pilonidal cyst disability. 

Additionally, review of the record reflects ongoing VA medical treatment.  Thus, on remand, any previously unobtained ongoing relevant medical records should be procured and associated with the Veteran's claims file.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate releases where necessary, procure any records of outstanding treatment and/or evaluation that the Veteran has recently received.  The Board is particularly interested in VA treatment records dating from November 2013.  All such available documents should be associated with the claims file.

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to evaluate the current severity of the Veteran's postoperative pilonidal cyst, as well as, the impairment of anal sphincter competence.  The claims file should be made available to and reviewed by the examiner.  All necessary tests should be performed.  

A.  Following review of the claims file and examination of the Veteran, the examiner should comment as to the number of scars that are present with respect to the Veteran's postoperative pilonidal cyst.  The examiner should also comment as to areas of those scars, and whether such scars are painful, unstable, superficial and nonlinear, or deep and nonlinear.  The examiner should also state whether such scarring causes limited motion, or any other functional impairment.

B.  With respect to the impairment of anal sphincter competence, noted in the February 2012 VA examination, the examiner should specifically state if the impairment of the sphincter competence is a manifestation of the service-connected postoperative pilonidal cyst (to include whether it is proximately caused or aggravated by the service-connected pilonidal cyst disability.).  The examiner should specifically state his rationale for his findings in the examination report.  The examiner is asked to identify any impairment of anal sphincter competence to include the following:

   (i.)  Whether there is constant slight or occasional moderate leakage; 

   (ii.)  Occasional involuntary bowel movements, necessitating wearing of pad;

   (iii.)  Extensive leakage and fairly infrequent involuntary bowel movements; or

   (iv.)  Complete loss of sphincter control.

   (v.)  The examiner should also opine on the functional impact of the Veteran's disability on his activities of daily living and employment.  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.
3. Thereafter, the issues on appeal should be readjudicated.  If the full benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


